Exhibit 10.10

FIRST AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT AGREEMENT
FOR GARY J. ORTALE
(Age 65 Benefit)






THIS FIRST AMENDED AND RESTATED AGREEMENT, made and entered into effective this
1st day of April, 2004 by and between the Iowa State Bank & Trust Company, a
banking corporation organized and existing under the laws of the State of Iowa,
hereinafter called the Corporation, and Gary J. Ortale, hereinafter called the
Executive.






WITNESSETH:




WHEREAS, the Executive has been in the employ of the Corporation since August
24, 1987, and is now serving the Corporation as a Senior Vice President and,


WHEREAS, it is the consensus of the Board of Directors that the Executive's
Services to the Corporation in the past have been of exceptional merit and have
constituted an invaluable contribution to the general welfare of the Corporation
bringing it to its present status of operating efficiency, and its present
position in its field of activity; and,


WHEREAS, the experience of the Executive, his knowledge of affairs of the
Corporation, his reputation and contacts in the industry are so valuable that
assurances of his continued services is essential for the future growth and
profits of the Corporation and it is in the best interests of the Corporation to
arrange terms of continued employment for the Executive so as to reasonably
assure his remaining in the Corporation's employment during his lifetime or
until the age of retirement; and,


WHEREAS, it is the desire of the Corporation that his services be retained as
herein provided; and,


WHEREAS, the Executive is willing to continue in the employ of the Corporation
provided the Corporation agrees to pay to him or his beneficiaries certain
benefits in accordance with the terms and conditions hereinafter set forth:


NOW THEREFORE, in consideration of services performed in the past and to be
performed in the future as well as of the mutual promises and covenants herein
contained, it is agreed as follows:





--------------------------------------------------------------------------------



ARTICLE ONE


Definitions


1.01    “Agreement Effective Date” is January 1, 1998.


1.02    “Plan Retirement Date” is August 25, 2015.


1.03
“Plan Administrator” shall mean the Board of Directors of the Bank, or their
Designee.



1.04
“Actuarial Equivalent” benefit, as provided for hereunder, shall be calculated
and determined by the Corporation's accountants on the basis of an interest rate
of 7% per annum.



ARTICLE TWO


2.01    Employment. The Corporation agrees to employ the Executive in such
capacity as the Corporation may from time to time determine, and that such
employment and its related duties, title, and compensation will be commensurate
with the duties, title, and compensation of the Executive at the inception of
this Plan. The Executive will continue in the employ of the Corporation in such
capacity and with such duties and responsibilities as may be assigned to him,
and with such compensation as may be determined from time to time by the Board
of Directors of the Corporation. The supplemental retirement benefits provided
by this Agreement are granted by the Corporation as a fringe benefit and are not
part of any salary reduction plan or an arrangement deferring a bonus or a
salary increase. This First Amended and Restated Supplemental Retirement
Agreement supersedes and replaces the original agreement dated effective January
1, 1998. The Corporation's obligations under this Agreement are in lieu of and
not in addition to the January 1, 1998 Agreement.


ARTICLE THREE


3.01    If the Executive shall continue in the employment of the Corporation
until he attains the age of sixty-five (65), which date is hereby established as
August 25, 2015, he may retire from active daily employment as of the first day
of the next month following the attainment of age sixty-five (65), or upon such
later date as may be mutually agreed to by the Executive and the Corporation.


3.02    Normal Retirement Benefit. The Corporation agrees that upon such
retirement it will pay to the Executive the sum of two thousand eighty three
dollars and 33/lOOths ($2083.33) on the first day of the month following such
retirement and will pay a like sum each month thereafter until a total of
one-hundred and eighty (180) monthly payments have been made.


3.03    Retirement Death Benefit. The Corporation agrees that if the Executive
shall so retire, but shall die before receiving one-hundred eighty (180) monthly
payments, it will continue to make such monthly payments to the surviving spouse
of the Executive. Payments to the surviving spouse shall continue for a period
which shall terminate upon the earlier of(a) the date of the expiration of
one-hundred eighty (180) months from the date of such retirement, or (b) the
date of

2

--------------------------------------------------------------------------------



death of the surviving spouse. If the Executive is not survived by a spouse then
no death benefits will be paid under the terms of this Agreement.


ARTICLE FOUR


4.01    Death Prior to Retirement. In the event the Executive should die while
actively employed by the Corporation at any time after the date of this
Agreement but prior to his attaining the Plan Retirement Date (which will occur
on August 25, 2015 or such later date as may be agreed upon), the Corporation
will pay two thousand eighty three dollars and 33/lOOths ($2083.33) each month
for one-hundred eighty (180) months to the surviving spouse of the Executive,
commencing on the first day of the month following the Executive's “Plan
Retirement Date” (September 1, 2015), and continuing for the lesser of: (a) a
full term of one-hundred eighty (180) or (b) the lifetime of the surviving
spouse.


4.02    Reduced Benefit Option. In lieu of receiving monthly installments as
defined in paragraph 4.01 the Executive's surviving spouse may petition the
Board of Directors to receive a reduced benefit payable in monthly installments
with the first payment due on the first day of the third month following the
death of the Executive. The amount of the benefit will be the “Actuarial
Equivalent” of the normal benefit as payable in paragraph 4.01 above. The
reduced benefit shall be payable for the lesser of one-hundred eighty (180)
months or the lifetime of the surviving spouse. It is understood that the Board
of Directors, as demonstrated by a simple majority vote, shall have the final
authority to either grant or reject such a request.


4.03    In the event that the Executive shall die within two years after the
Agreement Effective Date (January 1, 1998), and if such death is the result of
suicide, then, and in such event, the death benefit provided by this Article
shall not be payable.


ARTICLE FIVE


5.01    Involuntary Termination. If the Corporation terminates the Executive's
employment prior to his Plan Retirement Date for “Cause”, the Executive shall
not be entitled to any benefits under the terms of this Agreement. For purposes
of this Agreement, “Cause” shall mean:


(a)     conviction of a felony;


(b)     conviction of any crime involving moral turpitude;


(c)     material non-performance of duties as a Senior Vice President of the
Corporation;


(d)     material breach of the duty of loyalty to the Corporation;


(e)     acts or omissions of the Executive not in good faith or which involve
intentional misconduct, dishonesty, knowing violation of the law, or from which
the Executive derives an improper personal benefit.



3

--------------------------------------------------------------------------------



(f)     an act or acts reasonably deemed by the Board of Directors to be
inimical to the interests of the Corporation.


5.02    Other Termination of Service.


(a)    Termination by Employer. Notwithstanding anything to the contrary herein,
the Corporation reserves the right to terminate the employment of the Executive,
without cause, at any time prior to retirement.


(i)    Before age 60. If such termination occurs before the Executive attains
age 60 (August 25, 2010), then the Executive shall not be entitled to any
benefits hereunder.


(ii)    Age 60. If such termination occurs, on or after attaining age 60, but
prior to “Plan Retirement Date”, the Executive shall be entitled to receive his
“Accrued Benefit” as provided in 5.02(c).


(b)    Termination by Executive.


(i)    Before Age 60. If the Executive terminates employment before the age of
60, no benefit shall be paid hereunder.


(ii)    Age 60. If the Executive terminates employment for any reason, including
but not limited to disability; at or after age 60, the Executive shall receive
his “Accrued Benefit” as provided in 5.02(c).


(c)    “Accrued Benefit” shall mean the Executive's “Normal Retirement Benefit”
as defined in paragraphs 3.01 and 3.02 above, multiplied by a fraction, the
numerator of which is the number of full months the Executive has been employed
by the Corporation following the date of this Agreement, and the denominator of
which is the number two-hundred twelve (212). The Accrued Benefit shall be
payable in one-hundred eighty (180) equal monthly installments. If the Executive
dies after terminating his employment but prior to having received all
one-hundred eighty (180) monthly installments, the Corporation will continue to
make such monthly payments to the surviving spouse of the Executive until: (a) a
total of one-hundred eighty (180) payments have been made, or (b) the date of
death of the surviving spouse. If the Executive is not survived by a spouse then
payments will cease upon the Executive's death.


5.03    Non-Competition Covenant. In addition to all other conditions for the
receipt of benefits hereunder, the Executive's entitlement to either full or
accrued benefits shall be contingent upon the Executive, for a period of 60
months after retirement or termination of employment for permanent disability,
and during any further period during which Executive is receiving payments
hereunder, not as an owner, officer, director, partner, employee, manager,
consultant or otherwise, providing banking services or advice, either directly
or indirectly, to or for 1) any financial institution that maintains one or more
offices within a 50 mile radius of the Corporation's, or its holding company's,
office locations and offers any product or service competitive with the products
and services of the Corporation, or 2) any person, entity or organization that
was a customer of the Corporation or any of its affiliated financial
institutions at any time during Executive's employment.

4

--------------------------------------------------------------------------------



In the event the Executive breaches this covenant, all benefits that would
otherwise become due after the date of such breach, whether to the Executive or
the Executive's beneficiary, shall be forfeited.


ARTICLE SIX


6.01    Alienability. Neither the Executive, his surviving spouse, nor any other
beneficiary under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify, or otherwise
encumber in advance any of the benefits payable hereunder, nor shall any of said
benefits be subject to seizure for the payment of any debts, judgments, alimony
or separate maintenance, owed by the Executive or his beneficiary or any of
them, or be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise. In the event the Executive or any beneficiary attempts
assignment, commutation, hypothecation, transfer, or disposal of the benefit
hereunder the Corporation will be under no obligation to honor such requests or
attempts.


ARTICLE SEVEN


7.01    Participation in Other Plans. Nothing contained in this Agreement shall
be construed to alter, abridge, or in any manner affect the rights and
privileges of the Executive to participate in and be covered by any Pension,
Profit-Sharing, Group Insurance, Bonus or similar employee plans which the
Corporation may now or hereafter have.


ARTICLE EIGHT


8.01    Funding. The Corporation reserves the absolute right at its sole and
exclusive discretion either to fund the obligations of the Corporation
undertaken by this agreement or to refrain from funding the same, and to
determine the extent, nature, and method of such funding. Should the Corporation
select to fund this Agreement, in whole or in part, through the medium of life
insurance or annuities, or both, the Corporation shall be the owner and
beneficiary of the policy. The Corporation reserves the absolute right, in its'
sole discretion, to terminate such life insurance or annuities, as well as any
other funding program, at any time, either in whole or in part. At no time shall
the Executive be deemed to have any right, title, or interest in or to any
specified asset or assets of the Corporation, including, but not by way of
restriction, any insurance or annuity contract or contracts or the proceeds
therefrom.


Any such policy shall not in any way be considered to be security of the
performance of the obligations of this Agreement. It shall be, and remain, a
general, unpledged, unrestricted asset of the Corporation.
 


If the Corporation purchases a life insurance or annuity policy on the life of
the Executive, he agrees to sign any papers that may be required for that
purpose and to undergo any medical examination or tests which may be necessary.



5

--------------------------------------------------------------------------------



If the Executive is asked to submit information to an insurance company and if
the Executive makes a material misrepresentation in an application for any
insurance that may be used by the Corporation to insure any or all of its
obligations under this Agreement, and if as a result of that material
misrepresentation the insurance company is not required to pay all or any part
of the benefits provided under that insurance, the Executive shall forfeit all
rights and benefits payable under this Agreement.


8.02    This Article shall not be construed as giving the Executive or his
beneficiary any greater rights than those of any other unsecured Creditor of the
Corporation.


ARTICLE NINE


9.01    Communications. Any notice or communication required of either party
with respect to this Agreement shall be made in writing and may either be
delivered personally or sent by first class mail to: Iowa State Bank & Trust
Company, 102 South Clinton Street, (P. 0. Box 1700) Iowa City, Iowa 52244. Each
party shall have the right by written notice to change the place to which any
notice may be addressed.


ARTICLE TEN


10.01    Not a contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment between the parties hereto, nor shall any
provision hereof restrict the right of the Corporation to discharge the
Executive, or restrict the right of the Executive to terminate his employment.


ARTICLE ELEVEN


11.01    Claims Procedure. In the event that benefits under this Plan Agreement
are not paid to the Executive (or the surviving spouse designated as beneficiary
by the Executive under the provisions of this Agreement in the case of the
Executive's death), and such person feels entitled to receive them, a claim
shall be made in writing to the Plan Administrator within sixty (60) days from
the date payments are not made. Such claim shall be reviewed by the Plan
Administrator and the Corporation. If the claim is denied, in full or in part,
the Plan Administrator shall provide a written notice within ninety (90) days
setting forth the specific reasons for denial, specific reference to the
provisions of this Agreement upon which the denial is based, and any additional
material or information necessary to perfect the claim, if any. Also, such
written notice shall indicate the steps to he taken if a review of the denial is
desired. If a claim is denied and a review is desired, the Executive (or the
surviving spouse in the case of the Executive's death), shall notify the Plan
Administrator in writing within sixty (60) days (and a claim shall be deemed
denied if the Plan Administrator does not take any action within the aforesaid
ninety (90) day period). In requesting a review, the Executive or his surviving
spouse may review this Plan Agreement or any documents relating to it and submit
any written issues and comments he or she may feel appropriate. In its sole
discretion the Plan Administrator shall then review the claim and provide a
written decision within sixty (60) days. This decision likewise shall state the
specific reason for the decision and shall include reference to specific
provisions of this Plan Agreement on which the decision is based. For purposes
of implementing this claims procedure (but not for any other purpose), the
Cashier of the Bank is designated as the Named Fiduciary and Plan Administrator
of this Plan Agreement.

6

--------------------------------------------------------------------------------





ARTICLE TWELVE


12.01    Lump Sum Benefit Option. In lieu of receiving monthly installments
under any of the above numbered paragraphs, the Executive (or the surviving
spouse designated as beneficiary by the Executive under the provisions of this
Agreement), may petition the Board of Directors to receive a lump sum benefit.
The value of the lump sum benefit shall be the “Actuarial Equivalent” of the
remaining installment payments; it being understood that the Board of Directors,
as demonstrated by a simple majority vote, shall have the final authority to
either grant or reject said request, and if granted, the “Actuarial Equivalent”
shall be determined at the sole direction of the Board of Directors using the
present value discount rate assigned under the terms of this agreement.


12.02    This agreement shall be construed in accordance with and governed by
the laws of the State of Iowa.


IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed and its Corporate seal affixed, duly attested by its Secretary, and the
Executive has hereunto sat his hand and seal at Iowa City, Iowa, the day and
year first above written.




ATTEST:
 
WITNESS:
 
 
 
 
 
 
IOWA STATE BANK & TRUST COMPANY
 
 
 
 
 
 
 
By:
/s/ CHARLES N. FUNK
 
/s/ THAIS WINKLEBLACK
 
 
President
 
Secretary
 
 
 
 
 
 
/s/ GARY J. ORTALE
 
/s/ KENNETH R. URMIE
 
Gary J. Ortale
 
Witness
 
Executive
 
 
 




7